UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2007 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 001-33033 61-1142247 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky, 40223 (Address of principal executive offices) (502) 499-4800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [_]Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. In a press release dated November 8, 2007, Porter Bancorp, Inc. announced that Maria L. Bouvette, its President and Chief Executive Officer, will make a presentation at the Sandler O’Neill& Partners, L.P. East Coast Financial Services Conference in Naples, Florida at 8:20a.m.Eastern time on Tuesday, November 13, 2007. A copy of the press release, presentation materials and proforma financial information reconciliation table are attached hereto as, respectively, Exhibit 99.1, Exhibit 99.2 and Exhibit99.3. Item9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description of Exhibit 99.1 Press Release issued by Porter Bancorp, Inc. on November 8, 2007 99.2 Presentation Materials for Sandler O’Neill& Partners, L.P. East Coast Financial Services Conference 99.3 Proforma Financial Information Reconciliation Table SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 8, 2007 Porter Bancorp Inc. By: /s/ David B. Pierce David B. Pierce Chief Financial Officer EXHIBIT INDEX Exhibit Description 99.1 Press Release dated November 8, 2007 99.2 Presentation Materials for Sandler O’Neill& Partners, L.P. East Coast Financial Services Conference 99.3 Proforma Financial Information Reconciliation Table
